Citation Nr: 9901447	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-33 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to July 1, 1996, for 
payment of additional disability compensation benefits for 
the veterans spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from February 1956 to February 
1976.  

This matter comes before the Board of Veterans Appeals 
(Board) from an October 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The notice of disagreement with this 
determination was received in November 1997.  A statement of 
the case was issued later that month.  The veterans 
substantive appeal was received in December 1997.  The 
veteran is represented by Disabled American Veterans, and 
that organization submitted additional written argument to 
the Board in November 1998.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative contend that he is 
entitled to an effective date prior to July 1, 1996, for the 
payment of additional disability compensation benefits for 
his spouse.  In this regard, the veteran maintains that he 
has been married to his current spouse since May 1988, and, 
further, he completed forms and reported his May 1988 
remarriage, at which time he and his wife received a military 
identification card.  It is asserted that as part of a 
Defense Enrollment Eligibility Reporting System (DEERS) he 
informed authorities in the Department of Defense of his 
marital status and that this should also establish 
eligibility for VA dependency allowance.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for an effective date prior to 
July 1, 1996 for the payment of additional disability 
compensation benefits for the veterans spouse.  


FINDINGS OF FACTS

1.  The veteran filed an initial application for VA 
disability compensation benefits in October 1976 at which 
time he listed his marital status as married, having been 
married to his second wife since October 29, 1970, and 
reported being in receipt of military retirement pay.  

2.  In May 1977, the veteran was notified of an amendment to 
his educational benefits due to additional allowance for his 
dependent wife and children.  

3.  By a rating decision of June 1977, the veteran was 
awarded disability compensation at the 40 percent rate, 
effective from March 1, 1976 for hypertension with 
biventricular enlargement, and he was notified that such VA 
benefits would be subtracted from his military retirement 
pay.  

4.  In November 1977, the veteran executed VA Form 21-651, 
electing VA compensation benefits in lieu of military 
retirement pay.  A similar form was executed in December 1977 
and received by VA in January 1978.  

5.  VA Form 21-686c, Declaration of Marital Status, was 
received in September 1979, which informed VA of his divorce 
from his second wife in 1979.  

6.  On file is a copy of a September 1983 RO letter to the 
veteran requesting that he execute and return VA Form 21-
686c, requesting additional information about his children.  

7.  Following a February 1986 RO request to execute VA Form 
21-686c, that form was received in March 1986 reflecting that 
the veteran was divorced from his second wife and had not 
remarried.  

8.  In VA Form 20-8956, dated March 25, 1986, the RO informed 
the veteran of an amendment to his disability compensation, 
including additional benefits for his dependent child.  He 
was also notified to report any change in the number or 
status of his dependents.  

9.  The veteran appealed a May 1989 claim for increased 
compensation for his only service-connected disability and, 
following a remand by the Board in August 1990, after which 
an appeal was also instituted from an RO denial of service 
connection for bilateral knee disability, a September 1991 
Board decision denied the appeals.  

10.  Received on June 19, 1996 was the veterans claim for 
increased compensation and/or a temporary total disability 
rating based on hospitalization in excess of 21 days or need 
for convalescence.  

11.  An August 1996 rating action granted a 100 percent 
rating, effective June 19, 1996, receipt of a claim for 
increased compensation and evidence of inability to work, and 
from July 14, 1996 based on his having had coronary bypass 
surgery during VA hospitalization in July 1996, which was to 
be reduced on September 1, 1997.  

12.  The veteran was informed of the August 1996 rating 
action by letter of September 1996, which also notified him 
that he might be entitled to additional compensation for, in 
part, a spouse.  

13.  VA Form 21-686c, was received on July 8, 1997 informing 
VA of the veterans third marriage which took place in May 
1988.  

14.  A September 1997 VA Report of Contact notes that 
information obtained from the Philadelphia, Pennsylvania 
Retired Pay Center reflected that the veteran had fully 
waived military retirement pay September 1, 1996.  

15.  Award action was taken in October 1997, to amend the 
veterans compensation award to include the payment of 
additional compensation benefits for a spouse, effective July 
1, 1996.  He was notified of an additional allowance for his 
third spouse from July 1, 1996, which was the date of his 
increased benefits and that he was not eligible for earlier 
benefits for his spouse because he had not notified VA of his 
remarriage within one year of his third marriage.  


CONCLUSION OF LAW

An effective date prior to July 1, 1996, for an award of 
additional compensation benefits for the veterans spouse is 
not warranted.  38 U.S.C.A. §§ 5101, 5110(f), (g), (n), 5111 
(West 1991); 38 C.F.R. §§ 3.31, 3.114(a) 3.151(a), 3.401(b) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veterans claim is well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  The Board also determines that all 
relevant facts have been properly developed.  There is no 
indication that there are additional records which have not 
been obtained or that further efforts to obtain additional 
records would prove beneficial.  Therefore, no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Background

The veterans initial application for VA disability 
compensation benefits was received in October 1976 at which 
time he stated that he had been married to his second wife 
since October 29, 1970, and reported being in receipt of 
military retirement pay.  

In May 1977 the veteran was notified of an amendment to his 
educational benefits due to additional allowance for his 
dependent wife and children.  

By a rating decision of June 1977, the veteran was awarded 
disability compensation at the 40 percent rate, effective 
from March 1, 1976 for hypertension with biventricular 
enlargement, and he was notified that such VA benefits would 
be subtracted from his military retirement pay.  For that 
purpose, in November 1997 the veteran executed VA Form 21-
651, electing VA compensation benefits in lieu of military 
retirement pay.  A similar form was executed in December 1977 
and received by VA in January 1978.  

VA Form 21-686c, Declaration of Marital Status, was received 
in September 1979, notifying VA of his divorce from his 
second wife in 1979.  

On file is a copy of a September 1983 RO letter to the 
veteran requesting that he execute and return VA Form 21-
686c, requesting additional information about his children.  
Following a February 1986 RO request to execute VA Form 21-
686c, that form was received in March 1986 reflecting that 
the veteran was divorced from his second wife and had not 
remarried.  

In VA Form 20-8956, of March 25, 1986, the RO informed the 
veteran of an amendment to his disability compensation, 
including additional benefits for his dependent child.  He 
was also notified to report any change in the number or 
status of his dependents.  

The veteran appealed a May 1989 claim for increased 
compensation for his only service-connected disability and, 
following a remand by the Board in August 1990, after which 
an appeal was also instituted from an RO denial of service 
connection for bilateral knee disability, a September 1991 
Board decision denied the appeals.  

Received on June 19, 1996 was the veterans claim for 
increased compensation and/or a temporary total disability 
rating based on hospitalization in excess of 21 days or need 
for convalescence.  

An August 1996 rating action granted a 100 percent rating, 
effective June 19, 1996, receipt of a claim for increased 
compensation and evidence of inability to work, and from July 
14, 1996 based on his having had coronary bypass surgery 
during VA hospitalization in July 1996, which was to be 
reduced on September 1, 1997.  

The veteran was informed of the August 1996 rating action by 
letter of September 1996, which also notified him that he 
might be entitled to additional compensation for, in part, a 
spouse.  

VA Form 21-686c, was received on July 8, 1997 informing VA of 
the veterans third marriage which took place in May 1988.  

In a September 1997 VA Report of Contact, the Philadelphia, 
Pennsylvania Retired Pay Center informed the RO that the 
veteran had fully waived military retirement pay September 1, 
1996.  

Award action was taken in October 1997, to amend the 
veterans compensation award to include the payment of 
additional compensation benefits for a spouse, effective July 
1, 1996.  He was notified of an additional allowance for his 
third spouse from July 1, 1996, which was the date of his 
increased benefits and that he was not eligible for earlier 
benefits for his spouse because he had not notified VA of his 
remarriage within one year of his third marriage.  

Attached to VA Form 9, Appeal to the Board, of December 1997, 
was DD Form 1172, Sep 90, Application for Uniformed Services 
Identification Card DEERS Enrollment, executed in February 
1994, reflecting that the veterans third marriage occurred 
in May 1998.  Also attached was a November 1997 letter from 
the Department of Defense to the veterans wife concerning 
her DEERS record and her eligibility for TRICARE (formerly 
known as CHAMUS) benefits.  Also attached was a photocopy 
of the veterans third wifes military identification card 
issued in February 1994.  Further, a copy of a document sent 
to the veterans third wife entitled CHAMPUS/CHAMPVA 
EXPLANTATION OF BENEFITS was attached and indicates that a 
benefit period began October 1, 1989 and a date of notice of 
August 22, 1991.  A similar document dated June 29, 1991 was 
also attached.  

Received in January 1998 was a copy of a December 1997 letter 
to the veteran from the Department of Defense reflecting that 
he became eligible for TRICARE/CHAMPUS benefits effective 
March 1, 1976 [day after service discharge] and that his 
third wife became eligible effective May 23, 1988 through 
August 31, 1990 and she again became eligible effective 
October 1, 1991.  

Analysis

The Board begins its analysis by first noting that payment of 
monetary benefits based on original, reopened, or increased 
awards of compensation, pension, or dependency and indemnity 
compensation may not be made for any period prior to the 
first day of the calendar month following the date on which 
the award becomes effective.  38 U.S.C.A. § 5111; 38 C.F.R. 
§ 3.31. 

Under applicable criteria, the effective date of an award of 
additional compensation for a dependent is the latest of the 
following dates: (1) The date of claim.  This term means the 
following, listed in their order of applicability: (i) the 
date of the veteran's marriage, or birth/adoption of his or 
her child, if the evidence of the event is received within 
one year of the event; otherwise, (ii) the date notice is 
received of dependent's existence, if evidence is received 
within one year of the VA request; or, (2) The date the 
dependency arises; or, (3) The effective date of the 
qualifying disability rating provided evidence of dependency 
is received within one year of notification of such rating 
action; or, (4) The date of commencement of the veteran's 
award.  38 U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b).  

The Board observes that the Veterans Disability and 
Compensation and Survivors Benefits Act of 1978, Public Law 
95-479, was enacted by Congress on October 1, 1978.  The act 
amended the law to provide for payment of additional 
compensation for dependents of veterans whose service-
connected disabilities were evaluated as at least 30 percent 
disabling rather than at least 50 percent disabling as 
provided under prior law.  

As we have noted above, the effective date of Public Law 95-
479 was October 1, 1978, and the veterans first claim for 
additional benefits for his spouse under that law dates from 
July 8, 1997.  

In Gold v. Brown, 7 Vet. App. 315 (1995) the United States 
Court of Veterans Appeals (Court) determined that 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114(a) govern factual circumstances 
such as in this case.  In Gold, as here, the issue was 
entitlement to an earlier effective date for a spousal 
dependency allowance.  While not citing or addressing 38 
U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b), the Court in 
Gold observed that subject to the provisions of 38 U.S.C.A. 
§ 5101, where compensation is awarded or increased pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found but shall not be earlier than the effective date 
of the Act....In no event shall such award or increase be 
retroactive for more than one year from the date of 
application therefor ....38 U.S.C.A. § 5110 (g).  While 
entitlement begins from that date, payment of said benefits 
begins on the first day of the calendar month following the 
month in which the award became effective.  38 U.S.C.A. 
§ 5111; 38 C.F.R. § 3.31.  

Accordingly, under the holding in Gold, supra, the effective 
date can not be earlier than July 1996, one year prior to the 
date of receipt of VA Form 21-686c in July 1997.  

It is contended that the veterans correspondence with the 
Department of Defense, which predates 1996, concerning 
eligibility for benefits, which it is neither shown nor 
contended are operated by VA, constitutes notice to VA of his 
spousal dependency status.  However, no law or regulation is 
cited in support of the proposition and the Board is not 
aware of any such authority.  

Rather, correspondence on file reflects that the veteran was 
specifically informed to notify VA, and not some other 
governmental agency, of any change in his dependency status.  

Further, in order for a veteran to receive a benefit paid or 
furnished under the laws administered by the Secretary, 
he/she must file a claim in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  Hence, 
while the veteran became entitled to additional disability 
compensation for a spouse in may 1988, upon his third 
marriage, he did not submit a claim for such additional 
disability compensation until July 1997.  As noted 
previously, in order for any VA benefits to be paid to any 
individual, a specific claim must be filed for such a 
benefit.  

Moreover, in Gold, supra, the Court held that VA was not 
under any duty to inform the veteran of the change in 1978 
liberalizing law.  Also, in McCay v. Brown, 9 Vet. App. 183, 
188 (1996) the Court noted, citing Gold, supra, that a 
veteran who did not file dependency allowance application 
until 12 years after he first met the criteria pursuant to a 
new law could only obtain allowance no earlier than one year 
prior to date of application.  

Here, the effective date has been properly set in July 1996, 
one year prior to date of receipt of the July 1997 VA Form 
21-686c.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  In this case, for the 
foregoing reasons and bases, the preponderance of the evidence 
is against the claim and, thus, there is no doubt to be 
resolved in favor of the veteran.  


ORDER

The claim for an effective date prior to July 1, 1996, for 
payment of additional disability compensation benefits for 
the veterans spouse is denied.  


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
